DAY, J.
The insolvent debtors act (Section 11150, General Code) does not apply to a person convicted of a misdemeanor and sentenced to pay a fine and costs and to stand committed to a workhouse “until such fine and costs shall be paid or the prisoner be otherwise discharged according to law,” since that section specially excepts a case in which the judgment requires imprisonment until the fine, penalty and costs are paid. Such prisoner might be “otherwise discharged according to law,” by pardon, parole or credit upon said fine and costs, as provided by law, until the amount was so paid.
(Marshall, CJ., Allen, Kinkade, Robinson and Matthias, JJ., concur.)